COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 Southwest Convenience Stores, LLC,                          No. 08-15-00099-CV
                                              §
                            Appellant,                          Appeal from the
                                              §
 v.                                                       County Court at Law No. 6
                                              §
 Norma Mora,                                               of El Paso County, Texas
                                              §
                            Appellee.                        (TC# 2013-DCV3446)
                                              §

                                           §
                                         ORDER

     The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                         '
November 12, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Enrique Chavez, Jr., the Appellee’s Attorney,

prepare the Appellee’s brief and forward the same to this Court on or before November 12, 2015.

       IT IS SO ORDERED this 27th day of October, 2015.

                                           PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., Not Participating)